Citation Nr: 0125344	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for angioneurotic 
edema, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected post-operative 
appendicitis post-intestinal obstruction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.3269a)).  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Act 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See VCAA, 38 U.S.C. § 5103A.  Therefore, for this and the 
following reasons, a remand is required with respect to the 
issues on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claims inadequate for the following reasons.  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). For the most part the 
examiner failed to provide the information needed for rating 
purposes.

For example, the July 2000 VA examination report does not 
adequately address the listed criteria.  Furthermore, the 
July 2000 VA examiner opined that the veteran's angioneurotic 
edema of the bowel is a systemic problem that involves the 
veteran's entire body, not just his bowel.  This statement 
should be addressed and developed on remand with respect to 
the veteran's claim.  

The rating criteria under 38 C.F.R. § 4.104, Diagnostic Code 
7118 (2000) considers the frequency of attacks, expressed in 
how many per year, and the duration of attacks, it must also 
be considered whether any of the attacks include laryngeal 
involvement.  The commentary to the amended criteria 
indicated that laryngeal involvement commonly causes 
respiratory distress due to airway obstruction and requires 
emergency treatment.  62 Fed. Reg. at 65217 (December 11, 
1997).  If this occurs more than twice a year, it warrants a 
40 percent evaluation.  The Board notes that the July 2000 
examination report does not adequately address these rating 
criteria.

The veteran's service-connected post-operative adhesions are 
currently rated as 10 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2001).  A 10 percent evaluation 
requires moderate adhesions with pulling pain on attempting 
work or pulling pain which is aggravated by movements of the 
body, or with occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent evaluation requires moderately 
severe adhesions with partial obstruction manifested by 
delayed motility of a barium meal and less frequent and less 
prolonged episodes of pain than are present with severe 
adhesions.  Diagnostic Code 7301.  The Board again notes that 
the July 2000 examination report does not address this rating 
criteria.

In addition, since the July 2000 VA examination, the veteran 
has essentially indicated in various statements that both 
disorders have increased in severity.  Therefore, the Board 
finds that it is necessary to provide the veteran a VA 
examination to evaluate the current severity of his service-
connected disorders since he has indicated that they have 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability ..., the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination").  

Furthermore, the veteran is appealing the original disability 
evaluation assigned following an award of service connection 
for post-operative appendicitis post-intestinal obstruction.  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Ratings Schedule), which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2000). In such a case as this, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  On remand, the RO should consider whether staged 
ratings are appropriate for post-operative appendicitis post-
intestinal obstruction.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, he is required to he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current nature and extent 
of all symptoms and impairment.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated tests and studies should be 
conducted, and all current symptoms and 
functional impairment due to the service-
connected disability should be 
identified.  The examiner should be 
informed of the provisions of Diagnostic 
Code 7301 and requested to specifically 
address the rating criteria in the 
examination report.  The examiner should 
also be requested to provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work and to provide the 
supporting rationale for all opinions 
expressed.

4.  The RO should schedule the veteran 
for a VA examination by a cardiologist to 
determine the severity and extent of the 
veteran's angioneurotic edema during its 
active phase.  The examiner should be 
informed of the provisions of Diagnostic 
Code 7118 and requested to specifically 
address the rating criteria in the 
examination report.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  In particular, any 
laryngeal involvement should be noted.  
The claims file, including a copy of the 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

7.  Then, the RO should readjudicate the 
veteran's claims, to include 
consideration of Diagnostic Codes 7118 
and 7301 and consideration of whether 
staged ratings are warranted with respect 
to the veteran's service-connected post-
operative appendicitis post-intestinal 
obstruction.  The RO should also consider 
whether the claims folder should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  

8.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2001).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




